DETAILED ACTION
The Amendment filed 08/05/21 has been entered.  Claims 3, 5-11 and 13 are currently pending, with claims 1, 2, 4, 12 and 14 being cancelled.  Claims 1, 2 and 4 have been moved into claim 5, and claim 6 contains these new limitations as well.  Despite Applicant’s arguments, the 103 rejection of all pending claims is maintained as detailed below.  In addition, claim 3 is further rejected under a new section 112.  All other previous objections and 112 rejections have been withdrawn in light of the claim cancellations and amendments.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected because it depends on itself.  See claim 3, line 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

DeFranks in view of Philips
Claims 3, 5-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks et al. (U.S. Patent Pub. No. 2009/0261518) in view of Philips (GB 1209252) (cited by Applicant).  DeFranks is directed to a microalloyed spring.  See Abstract.  Philips is directed to a method of preparing a copper color indicator on a coiled wire.  See page 1, lines 10-16, 46-52; page 2, lines 32-65. 
Claim 5: DeFranks discloses the former claim 1 limitation: an upholstery spring [see Fig. 1; para. 0001-02] comprising a spring steel wire (102) made of a microalloyed steel [see para. 0027-28], wherein the microalloyed steel has one or more alloy elements between 0.004 and 0.015 weight percentage [see para. 0029 (“alloying element such as titanium…may range from about 0.001 to about 0.01 weight percent of the spring”)].  See Fig. 1. 
DeFranks discloses the former claim 2 limitation: the spring steel consists of a titanium-microalloyed steel having a titanium proportion between 0.004 and 0.01 wt. %.  See para. 0029. 
DeFranks discloses the original claim 5 limitation: the steel is based on a steel of the steel types C38(D) to C70(D) and additionally has titanium as an alloy element.  See para. 0028 (e.g., AISI 1055, 1060 corresponds to C55, C60); para. 0029 (titanium alloy).
DeFranks discloses all the limitations of this claim except for the inclusion of a “color indicator.”  Philips discloses the use of a color indicator in the form of a copper-coating arranged in at least some regions of a coiled metal wire.  See page 1, lines 10-16, 46-52; page 2, lines 32-65.  And as stated in former claim 4, Philips discloses that the color indicator is applied to the wire as a copper-containing coating, in particular as a coating consisting of copper.  See page 2, lines 32-65.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ this color indicator because this is the most common, effective and simplest way to provide manufacturers/users with knowledge as to whether the spring has been heat-treated. 
Claim 3: DeFranks discloses that the spring steel consists of a titanium-microalloyed steel having a titanium proportion between 0.005 and 0.008 wt. %.  See para. 0029. 
Claim 6: DeFranks discloses a method for producing an upholstery spring [see Fig. 1; Abstract], in particular for upholstered furniture or mattresses [see para. 0001-02], having at least the following steps: providing a bent or unbent spring steel wire (102) made of microalloyed steel [see para. 0027-28], wherein the microalloyed steel has one or more alloy components between 0.001 and 0.015 wt. % [see para. 0029 (alloying element such as titanium…may range from about 0.001 to about 0.01 weight percent of the spring”)]; and finishing the upholstery spring.  See Fig. 1.  
DeFranks further discloses the newly added limitations that the spring steel consists of a titanium-microalloyed steel having a titanium proportion between 0.004 and 0.01 wt. % [see para. 0029] and that the steel is based on a steel of the steel types C38(D) to C70(D) and additionally has titanium as an alloy element.  See para. 0028 (e.g., AISI 1055, 1060 corresponds to C55, C60); para. 0029 (titanium alloy).
DeFranks discloses all the limitations of this claim except for applying a heat-sensitive “color indicator”  color indicator and heating the wire to at least the changeover temperature of the color indicator.  Philips discloses the use of a color indicator in the form of a copper-coating arranged in at least some regions of a coiled metal wire [see page 1, lines 10-16, 46-52; page 2, lines 32-65] and heating the wire to at least the changeover temperature of the color indicator [see page 3, lines 80-98 (320°C)].  Philips discloses that the color indicator is applied to the wire as a copper-containing coating, in particular as a coating consisting of copper.  See page 2, lines 32-65.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ this color indicator because this is the most common, effective and simplest way to provide manufacturers/users with knowledge as to whether the spring has been heat-treated.
Claim 7:  DeFranks discloses that the provision of the spring steel wire comprises microalloying of spring steel with titanium and/or a titanium compound during a hot rolling procedure such that a change of the grain refinement of the steel takes place during subsequent cooling to form a spring steel body due to the quantity of the added titanium and/or the added titanium compound.  See para. 0027-29, 0047, 0050. 
Claim 8: DeFranks discloses that the provision of the spring steel wire comprises forming, preferably at temperatures of less than 50°C, by drawing the spring steel body to form the spring steel wire.  See para. 0047-50. 
Claim 9: Philips discloses that the spring steel wire, after the provision of the bent or unbent spring steel wire and after the application in at least some regions of the heat-sensitive color indicator, is heated to greater than 250°C, preferably to a temperature between 280°C and 320°C, for a heat treatment and an activation of the color indicator.  See page 3, lines 80-98 (320°C). 
Claim 11: Philips discloses that that the color indicator is applied to the spring steel wire only in some regions, in particular to a middle region of the upholstery spring. {01276842.DOC / }4SABINE GROTHAUS- 5 – See 112 rejection above.  It would be obvious to provide this feature because it reduces manufacturing costs.  It would further be obvious because omitting the color indicator at the ends would still retain the overall function.  See MPEP 2144.04(II)(A).  
Claim 13: DeFranks discloses an upholstered furniture or mattress having an upholstery spring according to claim 1.  See para. 0001-02. 

DeFranks in view of Philips and Himori
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Philips and Himori et al. (U.S. Patent No. 4,895,740).  Himori is directed to a process for manufacturing colored stainless steel wire.  See Abstract.
Claim 10: DeFranks and Philips are relied upon as in claim 1 above but do not disclose the specifics of the color indicator thickness.  Himori discloses the use of a color indicator on a steel wire with a coating thickness between 0.05 µm and 1.5 µm, in particular 0.10 µm and 0.80 µm.  See col. 1, lines 58-68 (thickness of 0.1 to 50 microns).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this thickness because there is no criticality with regard to the cited range, and the desired function is achieved with this thickness. 

Response to Arguments
Applicant's arguments filed 08/05/21 have been fully considered but they are not persuasive. 
Applicant traverses the 103 rejection by making a conclusory statement that the base reference DeFranks does not disclose the recited spring composition (of steel alloy elements by weight percentage, a titanium proportion by weight percentage, and a specific steel type).  See Remarks, page 6.  In response, conclusory statements are not persuasive.  The rejection of claims 1, 2 and 5 address these recited features with citations to demonstrate how DeFranks discloses them.  Applicant states that DeFranks does not disclose the “color indicator” feature and accompanying limitations pertaining to the indicator.  See Remarks, page 6.  However, the rejection relies on a teaching reference for these features, so this argument is misplaced.  Applicant subsequently argues that the teaching reference, Philips, does not disclose certain spring composition limitations, but again, the rejection relies on the base reference for these features, so this argument is also misplaced.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, Applicant appears to argue that Philips is nonanalogous art since it is concerned with coiled wires in devices other than upholstery springs.  See Remarks, page 6.  In response to applicant's argument that Philips is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Philips also deals with treatment of a coiled metal wire and the use of color indicators is the most well-known, simplest/quickest and commonly employed way for those skilled in the art to determine if coiled metal wires are heat treated.  Hence, the teaching reference is certainly pertinent to the problem at hand and the combination is proper. 
For the foregoing reasons, the rejections are maintained as detailed above. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 10, 2021